SEPARATION AGREEMENT AND GENERAL RELEASE AND CONSULTING AGREEMENT Brookdale Senior Living Inc., 330 North Wabash Avenue, Suite 1400, Chicago, IL 60611, (including affiliates and its successors, assigns, employees, officers, directors, representatives, shareholders and agents, collectively referred to as "Brookdale"), and Paul A. Froning ("Employee" or "Froning") have entered into this Separation Agreement and General Release (this "Agreement") on this 11th day of February, 2008 (collectively referred to as the "Parties").
